                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                      Case No. 2:19-cr-6-02.

                   Plaintiff,                  Hon. Robert J. Jonker
      v.                                       Chief U.S. District Judge


APRIL MARIE BARKLE,

                   Defendant.
                                           /

                      REPORT AND RECOMMENDATION

      Pursuant to W.D. Mich. LCrR 11.1, I conducted a plea hearing in this case on

August 23, 2019, after receiving the written consent of defendant and all counsel.

At the hearing, Defendant April Marie Barkle entered a plea of guilty to Count 1, of

the Indictment, which charges her with Conspiracy to Distribute 5 grams or more of

Methamphetamine in violation of 21:846, 21:841(a)(1), 21:841(b)(1)(B)(viii), in

exchange for the promises made by the Government in the written plea agreement.

      On the basis of the record made at the hearing, I find:

      1.     that Defendant is fully capable and competent to enter an informed plea;

      2.     that the plea is made knowingly and with full understanding of each of the
             rights waived by Defendant;

      3.     that Defendant's guilty plea is made voluntarily and free from any force,
             threats, or promises, apart from the promises in the plea agreement;

      4.     that the Defendant understands the nature of the charge and penalties
             provided by law; and

      5.     that the plea has a sufficient basis in fact.
         I therefore recommend that Defendant's plea of guilty be accepted, that the

court adjudicate Defendant guilty, and that the written plea agreement be

considered for acceptance at the time of sentencing.

         Acceptance of the plea, adjudication of guilt, acceptance of the plea

agreement, and imposition of sentence are specifically reserved for the district

judge.



Date: August 23, 2019                 /s/ Maarten Vermaat
                                   MAARTEN VERMAAT
                                   UNITED STATES MAGISTRATE JUDGE




                                 NOTICE TO PARTIES

              You have the right to de novo review of the foregoing findings by the
district judge. Any application for review must be in writing, must specify the
portions of the findings or proceedings objected to, and must be filed and served no
later than fourteen days after the plea hearing. See W.D. Mich. LCrR 11.1
